TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00662-CR



                                 Larry Wellington, Appellant

                                                v.

                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
       NO. D-1-DC-05-300009, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Larry Wellington seeks to appeal from a judgment of conviction for engaging in

organized criminal activity. The trial court has certified that this is a plea bargain case and

Wellington has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id.

rule 25.2(d).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: December 2, 2005

Do Not Publish